DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 91, 93, 95, 97-105, 107 and 112 in the reply filed on 08 March 2021 is acknowledged.
Claims 71, 111, 114-115, 117 and 119 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2021.
However, a further election of species requirement is set forth below:
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Each species is drawn to one peptide comprising the amino acid sequence set forth in any one of SEQ ID NOs: 1-46.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of SEQ ID NOs: 1-46 are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. Each . 
During a telephone conversation with Amanda Schnepp on 16 June 2021, a provisional election was made without traverse to prosecute the species of SEQ ID NO: 4.  Affirmation of this election must be made by applicant in replying to this Office action. 
Claims 91, 93, 95, 97-105, 107 and 112 are under examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 November 2019 has been considered by the examiner.

Claim Objections
Claim 98 is objected to because of the following informalities:  The claim recites a typo, which is an artifact of an earlier version of the claim, i.e. “A peptide” after “claim 91,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 97 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 91, 93, 95, 98 and 99 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2004/034888 A1).
Liu teaches an engineered peptide comprising the instant SEQ ID NO: 4 (e.g. Liu’s SEQ ID NO: 71127, claim 1) as evidenced by the sequence alignment, below. Thus, Liu teaches all the required limitations of claims 91, 93, 95, 98 and 99. 

ID   ADY23343 standard; protein; 66 AA.
XX
AC   ADY23343;
XX
DT   21-APR-2005  (first entry)
XX
DE   Plant full length insert polypeptide seqid 71127.
XX
KW   plant protectant; plant growth regulant; gene therapy; plant;
KW   recombinant DNA construct; physical array; plant breeding marker;
KW   cold tolerance; heat tolerance; drought tolerance; herbicide tolerance;
KW   extreme osmotic condition; pathogen tolerance; pest tolerance;
KW   growth rate; cell cycle pathway; disease resistance;
KW   galactomannan production; lignin production; plant growth regulator;
KW   yield; plant growth; plant development; seed oil; protein yield;
KW   protein content.
XX
OS   Unidentified.
XX
CC PN   US2004034888-A1.
XX
CC PD   19-FEB-2004.

CC PF   28-APR-2003; 2003US-00425114.
XX
PR   06-MAY-1999;   99US-00304517.
PR   05-NOV-2001; 2001US-00985678.
XX
CC PA   (LIUJ/) LIU J.
CC PA   (ZHOU/) ZHOU Y.
CC PA   (KOVA/) KOVALIC D K.
CC PA   (SCRE/) SCREEN S E.
CC PA   (TABA/) TABASKA J E.
CC PA   (CAOY/) CAO Y.
XX
CC PI   Liu J,  Zhou Y,  Kovalic DK,  Screen SE,  Tabaska JE,  Cao Y;
XX
DR   WPI; 2004-180133/17.
XX
CC PT   New recombinant DNA construct, useful for improving plant tolerance to 
CC PT   cold, heat, drought, herbicides, extreme osmotic conditions, pathogens or
CC PT   pests, for conferring increased resistance to plant disease, or for 
CC PT   improving yield.
XX
CC PS   Claim 1; SEQ ID NO 71127; 15pp; English.
XX
CC   The invention describes a recombinant DNA construct comprising a 
CC   polynucleotide consisting of a sequence encoding an amino acid sequence 
CC   available in electronic form from the US patent office at 
CC   ftp.seqdata.uspto.gov/sequence.html?DocID:2004034888. The polynucleotide 
CC   of the invention are also useful in physical arrays of molecules and as 
CC   plant breeding markers. The recombinant DNA construct is useful for 
CC   improving plant tolerance to cold, heat, drought, herbicides, extreme 
CC   osmotic conditions, pathogens or pests, for manipulating growth rate in 
CC   plant cells by modification of the cell cycle pathway, for conferring 
CC   increased resistance to plant disease, for producing galactomannan, 
CC   lignin or plant growth regulators, for increasing the rate of homologous 
CC   recombination in plants, for improving yield by modification of 
CC   photosynthesis or carbohydrate, nitrogen or phosphorus use and/or uptake 
CC   or by providing improved plant growth and development under at least one 
CC   stress condition or for modifying seed oil or protein yield and/or 
CC   content. This is the amino acid sequence of a plant full length insert 
CC   polypeptide that can be used in the recombinant DNA construct of the 
CC   invention.
XX
SQ   Sequence 66 AA;

  Query Match             100.0%;  Score 35;  DB 5;  Length 66;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TWSVW 5
              |||||
Db         49 TWSVW 53

Claims 91, 93, 95, 98 and 99-102 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Assinder et al. (US 2011/0287010 A1).
Assinder teaches an engineered peptide comprising the instant SEQ ID NO: 4 (e.g. Assinder’s SEQ ID NO: 68) as evidenced by the sequence alignment, below. Thus, Assinder teaches all the required limitations of claims 91, 93, 95, 98 and 99. Assinder 
US-12-308-008A-68
; Sequence 68, Application US/12308008A
; Publication No. US20110287010A1
; GENERAL INFORMATION
;  APPLICANT: Assinder, Stephen John
;  APPLICANT:Stanton, Jo-Ann
;  APPLICANT:Otago Innovation Limited
;  TITLE OF INVENTION: DIAGNOSTIC METHODS AND MARKERS
;  FILE REFERENCE: 2958.001US1
;  CURRENT APPLICATION NUMBER: US/12/308,008A
;  CURRENT FILING DATE: 2011-07-29
;  PRIOR APPLICATION NUMBER: PCT/NZ2007/000142
;  PRIOR FILING DATE: 2007-06-07
;  PRIOR APPLICATION NUMBER: 60/811407
;  PRIOR FILING DATE: 2006-06-07
;  NUMBER OF SEQ ID NOS: 88
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 68
;  LENGTH: 17
;  TYPE: PRT
;  ORGANISM: Homo sapien
US-12-308-008A-68

  Query Match             100.0%;  Score 35;  DB 9;  Length 17;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TWSVW 5
              |||||
Db          6 TWSVW 10


Claims 91, 95, 98 and 102 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valmori et al. (J Immunol March 15, 1994, 152 (6) 2921-2929).
Valmori teaches an engineered peptide comprising the instant SEQ ID NO: 8 (see P30 tetanus toxoid peptide and several truncation mutants at p.2923, col.1, Table I and first para. under “Results”). Thus, Valmori teaches all the required limitations of claims 91, 95 and 98. The peptides are linear, thus meeting the limitations of claim 102. 
 
Claims 91, 95, 98, 101, 103, 105, 107 and 112 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobbold et al. (US 20140004081 A1).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 100 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Cobbold et al. as applied to claims 91, 95, 98, 101, 103, 105, 107 and 112 above, and further in view of Qian et al. (Biochemistry 2014 Jun 24;53(24):4034-46).
Cobbold teaches as set forth above but fails to teach that the peptides can be coupled to a cell penetrating peptide or that the peptides can be cyclic.
Qian teaches a cyclic cell penetrating peptide that can deliver a variety of molecules, including linear and cyclic peptides, to the internal environment of cells (see abstract and para. spanning cols.1 and 2 on p.4035), as in the instant claim 104. Qian teaches that the cell penetrating peptide coupled to a cyclic peptide has 3-fold greater uptake efficiency than the cell penetrating peptide coupled to the corresponding linear peptide (see p.4041, col.2), as in the instant claim 100. Qian does not teach the instant SEQ ID NO: 8. 
 It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Cobbold and Qian. The person of ordinary skill in the art would have been motivated to make and use the claimed invention because Cobbold teaches that the peptides disclosed therein should be coupled to molecules that can internalize the peptides (see e.g. [0032]), because Qian teaches that the cell penetrating peptide has higher delivery efficiency, superior serum stability, minimal toxicity, and synthetic accessibility for intracellular cargo delivery (see abstract), and because Qian teaches that cyclic peptides have 3-fold greater uptake efficiency than the cell penetrating peptide coupled to the corresponding linear peptide (see p.4041, col.2). The person of ordinary skill in the art would have had 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
14 August 2021